1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     MAZIYAR KHADEMI-ASTANEH
7
8
9                            IN THE UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13   UNITED STATES OF AMERICA,                   )   Case No. 2:18-CR-0243 AC
                                                 )
14                            Plaintiff,         )
                                                 )   STIPULATION AND ORDER
15                vs.                            )   CONTINUING STATUS CONFERENCE
                                                 )   AND EXCLUDING TIME
16   MAZIYAR KHADEMI-ASTANEH &                   )
     XIA LEE,                                    )
17                                               )   Date: January 7, 2019
                              Defendants.        )   Time: 9:00 a.m.
18                                               )   Judge: Hon. Allison Claire
19
20          It is hereby stipulated and agreed between defendants, Maziyar Khademi-Astaneh & Xia
21   Lee, and plaintiff, United States of America, that the status conference scheduled for January 7,
22   2019, may be continued to February 4, 2019, at 9:00 a.m.
23          The government recently provided discovery to defense counsel, both of whom seek
24   additional time to review discovery, consult with their clients, conduct necessary investigation,
25   and determine how best to proceed. The parties therefore ask the Court to continue the status
26   conference to February 4, 2019, and to exclude time through that date to give them adequate time
27   to prepare, pursuant to Title 18, United States Code, Section 3161(h)(7)(A) and (B)(iv). The
28
                                                      -1-
1    parties agree that the interests of justice to be served by this continuance outweigh the best
2    interests of the defendants and the public in a speedy trial, and ask the Court to so find.
3
4                                                   Respectfully Submitted,
5                                                   HEATHER E. WILLIAMS
                                                    Federal Defender
6
7    Dated: January 3, 2019                         /s/ T. Zindel__________________
                                                    TIMOTHY ZINDEL
8                                                   Assistant Federal Defender
                                                    Attorney for MAZIYAR KHADEMI-ASTANEH
9
10   Dated: January 3, 2019                         /s/ T. Zindel for D. Olsen
                                                    DANIEL LARS OLSEN
11                                                  Attorney for XIA LEE
12                                                  McGREGOR SCOTT
                                                    United States Attorney
13
14   Dated: January 3, 2019                         /s/ T. Zindel for E. Chang    __
                                                    ERIC CHANG
15                                                  Special Assistant U.S. Attorney
16
17                                               ORDER
18
19          The status conference set for January 7, 2019, is continued to February 4, 2019, at
20   9:00 a.m. The Court finds that a continuance is necessary for the reasons stated above and that
21   the ends of justice to be served by granting a continuance outweigh the best interests of the
22   public and the defendant in a speedy trial. Time is therefore excluded from the date of this order
23   through February 4, 2019, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).
24          IT IS SO ORDERED.
25   DATED: January 4, 2019.
26
27
28
                                                      -2-
